         CASE 0:20-cv-01060-JRT-ECW Document 6 Filed 07/22/20 Page 1 of 1



                                               UNITED STATES DISTRICT COURT
                                                                District of Minnesota
                                                                       Kate M. Fogarty, Clerk
                                                                Tricia M. Pepin, Chief Deputy Clerk

 Warren E. Burger Federal             Diana E. Murphy U.S.        Gerald W. Heaney Federal            Edward J. Devitt U.S. Courthouse
 Building and U.S. Courthouse         Courthouse                  Building and U.S. Courthouse        and Federal Building
 316 North Robert Street, Suite 100   300 South Fourth Street     and Customhouse                     118 South Mill Street, Suite 212
 St. Paul, MN 55101                   Suite 202                   515 West First Street, Suite 417    Fergus Falls, MN 56537
 (651) 848-1100                       Minneapolis, MN 55415       Duluth, MN 55802                    (218) 739-5758
                                      (612) 664-5000              (218) 529-3500




July 22, 2020

Bereket Kahsai
4037 42nd Avenue South
Minneapolis, MN 55406-3528

Re: 20-cv-01060-JRT-ECW Kahsai v. Brennan

Dear: Bereket Kahsai

The Clerk’s Office received your Application for Entry of Default. Please be advised that default will not
be entered at this time.


Sincerely,
Kate M. Fogarty, Clerk

By: MKB, Deputy Clerk
